Citation Nr: 1041279	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-18 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.C. Blake, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1990 to July 1994.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2007, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO). A copy of the transcript 
is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Competent evidence of a low back disorder in service, 
manifestations of osteoarthritis within one year following the 
Veteran's discharge from service, or of a nexus between a low 
back disorder and service, is not of record.


CONCLUSION OF LAW

A low back disorder was not incurred in service or aggravated by 
service, nor may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009-2010); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2010).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by a June 2005 letter.  In this letter, VA informed the 
Veteran that in order to substantiate a claim for service 
connection, the evidence needed to show he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had to obtain 
any records held by any federal agency.  This letter also 
informed him that on his behalf, VA would make reasonable efforts 
to obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of; 
and (5) effective date of the disability.  The Court held that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, a March 
2006 letter to the Veteran included the type of evidence 
necessary to establish a disability rating and effective date for 
the disability on appeal.  Although this notice was not issued 
before the March 2006 rating decision on appeal, the Veteran has 
not been prejudiced, as the claim was readjudicated in the April 
2007 statement of the case (SOC).  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).

As discussed below, no new disability rating or effective date 
for award of benefits will be assigned as the claim for service 
connection is denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the Dingess 
notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, prejudicial, normally falls upon the 
party attaching the agency's determination, except in cases where 
VA has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information and 
evidence necessary to substantiate the claim); see also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2010).  In connection with the current 
appeal, VA has obtained the Veteran's service treatment records, 
private treatment records, and a statement from his wife.  The 
Veteran was also provided VA examinations in connection with his 
claim in January 2006, April 2007, and January 2009.  The VA 
examiners noted his medical history and recorded pertinent 
examination findings, and in particular, the April 2007 and 
January 2009 VA examiners reviewed the Veteran's claims file.  
The January 2009 VA examiner also provided an opinion with 
rationale as to the likelihood that the Veteran's low back 
disorder is related to service.  All obtainable evidence 
identified by the Veteran relative to the claim has been obtained 
and associated with the claims file.  The Board notes that the 
January 2009 VA examination report is probative.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which was not obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

The Veteran testified, in a November 2007 personal hearing, that 
in 1992 he fell on the guard rail aboard a ship and since then 
has experienced back pain.  He was on bed rest for 2-3 days and 
was assigned to light duty for a week.  Upon discharge from 
service, he reported having chronic back pain, and did not have 
health insurance so his wife treated his pain with over-the-
counter medications.  He also self-medicates by drinking two 
glasses of red wine a night.  The Veteran asserts that service 
connection is warranted for a low back disorder.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A §§ 1110, 1131.  Service connection for arthritis may be 
granted if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may also 
be granted for any disease after service when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Review of the Veteran's service treatment records reflects 
complaints and treatment for back pain.  In October 1992, the 
Veteran hit his back on a guard rail and was reported as having a 
muscle spasm with possible muscle contusion.  He was treated with 
Robaxin, Motrin, and hot soaks twice a day, and assigned to bed 
rest for twenty-four hours and light duty for a week.  Eleven 
days later, the Veteran reported his pain improved but was not 
resolved.  Two years later in March 1994, the Veteran reported 
low back pain on his right side.  He did not remember any trauma 
and denied any heavy lifting, coughing, or stretching.  He was 
diagnosed with a low back strain, and again was treated with 
Robaxin, Motrin, moist heat, and assigned to light duty for a 
week.  However, a June 1994 separation medical examination report 
revealed no abnormalities of the Veteran's back, although his 
pending appeal for compensation for back pain was noted.

Next, review of the Veteran's post service treatment records 
reflects complaints and treatment for degenerative disc disease.  
The Veteran underwent two private examinations of his lumbar back 
and treatment from February 2004 to November 2007.  In a February 
2004 examination, the examiner reported a small central disk 
herniation with mild canal stenosis and minimal degenerative 
change elsewhere.  In a November 2007 examination, the examiner 
opined that the Veteran's central canal and lateral recesses 
bilaterally at L2-3 were moderately stenotic secondary to a small 
central disc protrusion superimposed on annular disc bulging and 
osteophytes.  Additionally, the Veteran had multilevel 
spondylosis, annular disc bulging, and facet osteoarthritis.  A 
November 2007 treatment record also reflected the Veteran's 
request for a lumbar epidural steroid injection.  

The Veteran also underwent three VA examinations of his lumbar 
back.  In January 2006, the Veteran reported calling in sick to 
work five times the previous year and had a doctor's excuse for 
resting in bed due to his back pain.  The examiner did not review 
the Veteran's claims file and opined mechanical low back pain of 
mild severity.  In April 2007, the examiner reviewed the 
Veteran's claims file and concluded that the Veteran's lumbar 
spine appeared anatomically normal, and that the X-rays and 
symptomatology indicate that the Veteran had age-acquired 
degenerative disc disease, which is normal for his age.  The 
examiner further noted that the small herniation of the disc, 
that was previously noted, was more than likely a disc bulging 
that would be normal for an age-acquired issue.  Most notably, in 
January 2009, the examiner reviewed the Veteran's claims file and 
reported that the MRI was consistent with degenerative disc 
disease, which was most likely related to the aging process, and 
that the current back disability is less likely as not related to 
the medical treatment received by the Veteran in service.  

The Board notes that not one of the private treatment records or 
VA examinations mentioned above etiologically relates the 
Veteran's low back disorder to service or to event of service.  
As previously noted, following separation from service, the first 
documented treatment for degenerative disc disease is first shown 
in February 2004, multiple years after separation from service.  
This period of time without medical complaint and the amount of 
time elapsed since service, can be considered as evidence against 
the claim.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(suggesting that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for many 
years after service).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he has experienced; for example, he is 
competent to discuss his current symptomatology and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this 
regard, it is acknowledged that the Veteran did fall on a guard 
rail and back pain during service.  He asserts that he had had 
chronic back pain since discharge from service, which he self-
medicates with over-the-counter medication and wine.  Thus, his 
statements can be construed as alleging a continuity of a back 
disorder since his military service.  The Board finds that the 
allegations of continuity are not credible.  The private 
treatment records show that the Veteran reported the injury in 
service but do not show that he report continuity of symptoms 
since service.  He has also made inconsistent statements 
regarding the chronicity of his back symptoms.  He has made 
statements he essentially treated his back pain himself service.  
At the time of the July 2009 VA examination he indicated that he 
was treated for back pain about two years after the initial 
injury, however no of the medical evidence of record supports 
that contention.  These inconsistencies in the record weigh 
against the Veteran's credibility as to the assertion of 
continuity of symptomatology since service.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Board entitled to discount the credibility 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); Caluza v. Brown, 7 Vet. 
App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (upholding Board's finding that a veteran was not credible 
because lay evidence about a wound in service was internally 
inconsistent with other lay statements that he had not received 
any wounds in service).  


Additionally, there is no competent probative medical evidence 
suggesting a link between the Veteran's period of service and his 
degenerative disc disease.  In fact, the January 2009 VA examiner 
reviewed the claims file and reached the opposite conclusion.  As 
discussed above, the examiner concluded that the Veteran has 
degenerative disc disease, which is most likely related to the 
aging process, and is less likely as not related to the medical 
treatment received by the Veteran in service.  The examiner 
reviewed the claims file and discussed the evidence of record, 
including the service treatment records, postservice treatment 
and the statements of the Veteran with regard to his symptoms.  
The examiner provided a rationale for his conclusion.  There is 
no contrary medical opinion of record.  Therefore, since there is 
competent probative evidence of a nexus between service and the 
current disability, service connection cannot be granted.  

The Board is aware of the Veteran's belief that he has a low back 
disorder and does not doubt his sincerity.  The Board also 
acknowledges his wife's statement regarding her personal 
observations of the Veteran's physical condition.  However, 
although the Veteran and his wife are competent to describe 
symptoms observable to a lay person, they are without the 
appropriate medical training and expertise to offer an opinion on 
a medical matter, including the diagnosis of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Furthermore, the question of causation, in this 
case, involves a complex medical issue that neither the Veteran 
nor his wife is competent to address.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).    

The Board has considered whether service connection can be 
granted on a presumptive basis, as osteoarthritis is a chronic 
disease for which presumptive service connection is available.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  However, as noted, osteoarthritis is not shown to be 
manifested and/or diagnosed during service or during the first 
post-service year.  In fact, review of the evidentiary record 
only reveals mention of osteoarthritis in a November 2007 private 
medical examination.  Therefore, service connection for a low 
back disorder on a presumptive basis is not available in this 
case.  

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim of entitlement 
to service connection for a low back disorder.  See Gilbert, 1 
Vet. App. at 55.


ORDER

Entitlement to service connection for low back disorder is 
denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


